UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1339



JERRY SELLERS,

                                              Plaintiff - Appellant,


          versus


OFFICER WARING; DETECTIVE HARDY; CIRCUIT COURT
FOR PRINCE GEORGE’S COUNTY, MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(CA-05-373-8-RWT)


Submitted:   July 20, 2005                 Decided:   August 3, 2005


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Sellers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry Sellers appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.          Accordingly, we affirm

substantially for the reasons stated by the district court.*              See

Sellers v. Waring, No. CA-05-373-8-RWT (D. Md. filed Feb. 22, 2005

& entered Feb. 23, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      Although we find that Sellers’s excessive force claim falls
under the Fourth Amendment exception to Heck v. Humphrey, 512 U.S.
477 (1994), we nonetheless affirm the district court’s dismissal of
this claim on the ground that Sellers fails to allege that he
suffered more than de minimis injury. See Carter v. Morris, 164
F.3d 215, 219 n.3 (4th Cir. 1999) (finding that claim that
handcuffs were too tight was too insubstantial to state a claim of
excessive force under the Fourth Amendment).

                                   - 2 -